                                                                 Representation Of Printed Document
         Case 1:19-cv-00005-MSM-PAS Document 52-8 Filed 01/22/20 Page 1Mortgage
                                                                        of 24 PageIDStatement
                                                                                     #: 719
                                                   P.O. Box 619063
                                                   Dallas, TX 75261-9063
                                                                                                                                      Statement Date 01/10/2018


                                                                                          If you have questions or concerns about your statement,
                                                                                          please contact us at 1-800-495-7166 between the hours of
             5-775-07182-0045297-010-000-100-000-000                                      8 a.m. - 9 p.m. CT Monday through Thursday, 8:30 a.m. -
                                                                                          5 p.m. CT Friday, and 10 a.m. - 4 p.m. CT Saturday.
                                                                                           www.fayservicing.com
             DOLORES CEPEDA
             177 DEXTER ST FL 1                                                           Account Number                                                            181065
             PROVIDENCE RI 02907-2404
                                                                                          Payment Due Date                                                    02/01/2018
                                                                                          Amount Due                                                        $9,752.65
                                                                                          If payment is received after 02/16/2018, $74.41 late fee will be charged.


                                                                                           Property Address:
                                                                                           177 DEXTER ST
                                                                                           PROVIDENCE RI 02907


Account Information                                                                       Explanation of Amount Due
Outstanding Principal                                                   $253,383.35       Principal                                                                 $281.95
Current Interest Rate                                                      5.75000%       Interest                                                                $1,206.16
Escrow Balance                                                           ($1,708.14)      Escrow (for Taxes and/or Insurance)                                       $346.11
                                                                                          Regular Monthly Payment                                                 $1,834.22
                                                                                          Overdue Payments                                                      $11,069.16
                                                                                          Total Fees Charged                                                        $249.47
                                                                                          Suspense (Unapplied Funds)                                            ($3,400.20)
                                                                                          Total Amount Due                                                        $9,752.65
 Partial Payments are not applied to your mortgage, but instead are
 held in a separate unapplied account. If you pay the balance of a
 partial payment, the unapplied funds will then be added to your                          Past Payments Breakdown
 mortgage. Adverse credit reporting, late charges and property
 inspections may occur as a result of the delinquency.                                                                              Since Last Statement Paid Year to Date
                                                                                          Principal                                                $0.00                $0.00
                                                                                          Interest                                               $0.00                  $0.00
                                                                                          Escrow (for Taxes & Insurance)                         $0.00                  $0.00
                                                                                          Suspense (Unapplied Funds)                         $1,602.75                  $0.00
                                                                                          Fees                                                   $0.00                  $0.00
                                                                                          Total                                              $1,602.75                  $0.00

Delinquency Notice
You are late on your monthly payments. Failure to bring the account current may result in additional fees or expenses, and in certain instances, you may
risk foreclosure - the loss of your home. The amount needed to cure the delinquency is $9,752.65. If you are unable to pay this amount, please call your
account manager to explore your options.
As of January 10, 2018, you are 162 days delinquent on your mortgage loan.
   •    Payment Due: 08/01/2017 Unpaid balance of $0.00
   •    Payment Due: 09/01/2017 Unpaid balance of $1,855.50
   •    Payment Due: 10/01/2017 Unpaid balance of $1,855.50
   •    Payment Due: 11/01/2017 Unpaid balance of $1,834.22
   •    Payment Due: 12/01/2017 Unpaid balance of $1,834.22
   •    Payment Due: 01/01/2018 Unpaid balance of $1,834.22
Total: $9,752.65 - You must pay this amount to bring your loan current.
We may report information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account may be reflected in your credit report.
If you are experiencing financial difficulty, see back for information about home ownership counseling.

The total amount due includes fees and other charges in the amount of $249.47.




                                                       DETACH AND RETURN BOTTOM PORTION WITH YOUR PAYMENT




                                          Account                       Due             Regular                    Past                  Other                     Total
                                          Number                        Date            Payment                    Due                  Amounts                    Due
DOLORES CEPEDA
                                           181065                 02/01/2018             $1,834.22              $11,069.16                $249.47                $9,752.65


                                                                                                                             Amount Due
                                                                                                 Due By 02/01/2018:                                              $9,752.65
                                                                                                 If payment is received after 02/16/2018, $74.41 late fee will be charged.
                                                                                                 Additional Principal                            $
                                  PO Box 88009
                                  Chicago, IL 60680-1009                                         Additional Escrow                               $
                                                                                                 Total Amount Enclosed                           $
    FAFAFADTTTATDTAFTTTFADAAADDTAFTDDTATATDFFTTAFFDAAFDAADATDFATFTAFF

                                                                                                       000018106540097526500110691683

                                                                           Internet Reprint
      Case 1:19-cv-00005-MSM-PAS Document 52-8 Filed 01/22/20 Page 2 of 24 PageID #: 720

    Payments by Phone                                                                    Payments Online
      (800) 495-7166                                                                     www.fayservicing.com
    Payments via Overnight or Express Mail                                               Correspondence
    Fay Servicing                                                                        Fay Servicing
    Attn: Payment Processing                                                             P.O. Box 809441
    3000 Kellway Drive, Ste. 150                                                         Chicago, IL 60680-9441
    Carrollton, TX 75006
    Payments cannot be made in person at this location
        Remember to include your name and account number on all payment remittances and written correspondence.

    Payments by Phone
    Fay Servicing's Pay-by-phone option makes it possible to make your loan payment by using your touchtone
    telephone. This service is available to you 24 hours a day, 7 days a week. Simply call the toll-free number
    1-800-495-7166 to perform real-time, confidential mortgage payment transactions. And you can call as often
    as you like, there's no charge for the call or transaction.

    Payments Online
    Fay Servicing Online Mortgage Payment, free with your online account, can save you time and money with the click of a
    mouse. Pay your mortgage online and skip paper checks and stamps. Set up your payment in minutes. (Return each
    month to make your payments, or set up automated recurring payments for convenience.)

    MoneyGram Express Payment
    MoneyGram ExpressPayment ensures same-day delivery of your payment to Fay Servicing. Visit your local MoneyGram
    Agent. Call 1-800-926-9400 to locate the one nearest you. Complete the ExpressPayment form, providing your name
    and Fay Servicing loan number. The Fay Servicing Receive Code is 15055. All ExpressPayment transactions require
    cash. The agent will charge a fee for this service. Fay Servicing does not charge a fee for this service.

Activity Since Your Last Statement (12/12/2017 - 01/10/2018)
       Date             Description                                     Charges                                   Payments
     12/14/17           PAYMENT APPLIED                                                                            $1,602.75
     12/15/17           HAZARD INS PAID                                                                           -$1,066.00
     12/19/17           PROPERTY PRESERVATIO                              $12.50
     12/23/17           TOWNSHIP TAX PAID                                                                          -$748.71
     12/30/17           INTEREST ON ESCROW                                                                            $0.04
     01/02/18           LATE CHARGE WAIVED                              -$249.47

HUD-approved housing counselors are available at http://www.hud.gov/offices/hsg/sfh/hcc/hcs.cfm or by calling 1-800-569-4287.



Complaints: As of July 1, 2017, Fay Servicing, LLC will no longer accept Requests for Information or Notices of Error
by email. All Requests for Information and Notices of Error must be submitted to:
    Fay Servicing, LLC
    901 S. 2nd Street, Suite 201
    Springfield, IL 62704

Fay Servicing is a debt collector, and information you provide to us will be used for that purpose. To the extent your
original obligation was discharged, or is subject to an automatic stay under the United States Bankruptcy Code, this
is being provided for informational purposes only and does not constitute an attempt to collect a debt or impose
personal liability. Our office hours are Monday-Thursday 8 a.m. - 9 p.m. Friday 8:30 a.m. - 5 p.m., and Saturday 10
a.m. - 4 p.m. CST. Call today: 1-800-495-7166. NMLS ID#88244. NC residents: Fay Servicing, LLC, NC Permit Number
112302, 440 S. LaSalle St., Suite 2000, Chicago, IL 60605-6011.
                                                                 Representation Of Printed Document
         Case 1:19-cv-00005-MSM-PAS Document 52-8 Filed 01/22/20 Page 3Mortgage
                                                                        of 24 PageIDStatement
                                                                                     #: 721
                                                   P.O. Box 619063
                                                   Dallas, TX 75261-9063
                                                                                                                                      Statement Date 02/10/2018


                                                                                          If you have questions or concerns about your statement,
                                                                                          please contact us at 1-800-495-7166 between the hours of
             9-775-07327-0045585-010-000-100-000-000                                      8 a.m. - 9 p.m. CT Monday through Thursday, 8:30 a.m. -
                                                                                          5 p.m. CT Friday, and 10 a.m. - 4 p.m. CT Saturday.
                                                                                           www.fayservicing.com
             DOLORES CEPEDA
             177 DEXTER ST FL 1                                                           Account Number                                                            181065
             PROVIDENCE RI 02907-2404
                                                                                          Payment Due Date                                                    03/01/2018
                                                                                          Amount Due                                                      $11,586.87
                                                                                          If payment is received after 03/16/2018, $74.41 late fee will be charged.


                                                                                           Property Address:
                                                                                           177 DEXTER ST
                                                                                           PROVIDENCE RI 02907


Account Information                                                                       Explanation of Amount Due
Outstanding Principal                                                   $253,383.35       Principal                                                                 $283.30
Current Interest Rate                                                      5.75000%       Interest                                                                $1,204.81
Escrow Balance                                                           ($1,708.14)      Escrow (for Taxes and/or Insurance)                                       $346.11
                                                                                          Regular Monthly Payment                                                 $1,834.22
                                                                                          Overdue Payments                                                      $12,903.38
                                                                                          Total Fees Charged                                                        $249.47
                                                                                          Suspense (Unapplied Funds)                                            ($3,400.20)
                                                                                          Total Amount Due                                                      $11,586.87
 Partial Payments are not applied to your mortgage, but instead are
 held in a separate unapplied account. If you pay the balance of a
 partial payment, the unapplied funds will then be added to your                          Past Payments Breakdown
 mortgage. Adverse credit reporting, late charges and property
 inspections may occur as a result of the delinquency.                                                                              Since Last Statement Paid Year to Date
                                                                                          Principal                                                $0.00                $0.00
                                                                                          Interest                                                 $0.00                $0.00
                                                                                          Escrow (for Taxes & Insurance)                           $0.00                $0.00
                                                                                          Suspense (Unapplied Funds)                               $0.00                $0.00
                                                                                          Fees                                                     $0.00                $0.00
                                                                                          Total                                                    $0.00                $0.00

Delinquency Notice
You are late on your monthly payments. Failure to bring the account current may result in additional fees or expenses, and in certain instances, you may
risk foreclosure - the loss of your home. The amount needed to cure the delinquency is $11,586.87. If you are unable to pay this amount, please call your
account manager to explore your options.
As of February 10, 2018, you are 193 days delinquent on your mortgage loan.
   •    Payment Due: 09/01/2017 Unpaid balance of $1,855.50
   •    Payment Due: 10/01/2017 Unpaid balance of $1,855.50
   •    Payment Due: 11/01/2017 Unpaid balance of $1,834.22
   •    Payment Due: 12/01/2017 Unpaid balance of $1,834.22
   •    Payment Due: 01/01/2018 Unpaid balance of $1,834.22
   •    Payment Due: 02/01/2018 Unpaid balance of $1,834.22
Total: $11,586.87 - You must pay this amount to bring your loan current.
We may report information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account may be reflected in your credit report.
If you are experiencing financial difficulty, see back for information about home ownership counseling.

The total amount due includes fees and other charges in the amount of $249.47.

If a foreclosure sale date has been scheduled, you must reinstate your loan or make other payment arrangement prior to the foreclosure sale date to avoid
foreclosure. Please call us at 1-800-495-7166 to obtain the amount necessary to reinstate your loan.



                                                       DETACH AND RETURN BOTTOM PORTION WITH YOUR PAYMENT




                                          Account                       Due             Regular                    Past                  Other                     Total
                                          Number                        Date            Payment                    Due                  Amounts                    Due
DOLORES CEPEDA
                                           181065                 03/01/2018             $1,834.22              $12,903.38                $249.47               $11,586.87


                                                                                                                             Amount Due
                                                                                                 Due By 03/01/2018:                                            $11,586.87
                                                                                                 If payment is received after 03/16/2018, $74.41 late fee will be charged.
                                                                                                 Additional Principal                            $
                                  PO Box 88009
                                  Chicago, IL 60680-1009                                         Additional Escrow                               $
                                                                                                 Total Amount Enclosed                           $
    FFTFFTAAATDFDTAFADAFAFFFFTADTFAFDTFDAAFDATTDDDTATTTFTFDDAFATFAFDF

                                                                                                       000018106540115868720129033811

                                                                           Internet Reprint
      Case 1:19-cv-00005-MSM-PAS Document 52-8 Filed 01/22/20 Page 4 of 24 PageID #: 722

    Payments by Phone                                                                    Payments Online
      (800) 495-7166                                                                     www.fayservicing.com
    Payments via Overnight or Express Mail                                               Correspondence
    Fay Servicing                                                                        Fay Servicing
    Attn: Payment Processing                                                             P.O. Box 809441
    3000 Kellway Drive, Ste. 150                                                         Chicago, IL 60680-9441
    Carrollton, TX 75006
    Payments cannot be made in person at this location
        Remember to include your name and account number on all payment remittances and written correspondence.

    Payments by Phone
    Fay Servicing's Pay-by-phone option makes it possible to make your loan payment by using your touchtone
    telephone. This service is available to you 24 hours a day, 7 days a week. Simply call the toll-free number
    1-800-495-7166 to perform real-time, confidential mortgage payment transactions. And you can call as often
    as you like, there's no charge for the call or transaction.

    Payments Online
    Fay Servicing Online Mortgage Payment, free with your online account, can save you time and money with the click of a
    mouse. Pay your mortgage online and skip paper checks and stamps. Set up your payment in minutes. (Return each
    month to make your payments, or set up automated recurring payments for convenience.)

    MoneyGram Express Payment
    MoneyGram ExpressPayment ensures same-day delivery of your payment to Fay Servicing. Visit your local MoneyGram
    Agent. Call 1-800-926-9400 to locate the one nearest you. Complete the ExpressPayment form, providing your name
    and Fay Servicing loan number. The Fay Servicing Receive Code is 15055. All ExpressPayment transactions require
    cash. The agent will charge a fee for this service. Fay Servicing does not charge a fee for this service.

Activity Since Your Last Statement (01/11/2018 - 02/10/2018)
       Date             Description                                     Charges                                   Payments
     12/29/17           INS.FEDEX                                         $65.64
     01/15/18           PROPERTY PRESERVATIO                              $12.50

HUD-approved housing counselors are available at http://www.hud.gov/offices/hsg/sfh/hcc/hcs.cfm or by calling 1-800-569-4287.



Complaints: As of July 1, 2017, Fay Servicing, LLC will no longer accept Requests for Information or Notices of Error
by email. All Requests for Information and Notices of Error must be submitted to:
    Fay Servicing, LLC
    901 S. 2nd Street, Suite 201
    Springfield, IL 62704

Fay Servicing is a debt collector, and information you provide to us will be used for that purpose. To the extent your
original obligation was discharged, or is subject to an automatic stay under the United States Bankruptcy Code, this
is being provided for informational purposes only and does not constitute an attempt to collect a debt or impose
personal liability. Our office hours are Monday-Thursday 8 a.m. - 9 p.m. Friday 8:30 a.m. - 5 p.m., and Saturday 10
a.m. - 4 p.m. CST. Call today: 1-800-495-7166. NMLS ID#88244. NC residents: Fay Servicing, LLC, NC Permit Number
112302, 440 S. LaSalle St., Suite 2000, Chicago, IL 60605-6011.
                                                                 Representation Of Printed Document
         Case 1:19-cv-00005-MSM-PAS Document 52-8 Filed 01/22/20 Page 5Mortgage
                                                                        of 24 PageIDStatement
                                                                                     #: 723
                                                   P.O. Box 619063
                                                   Dallas, TX 75261-9063
                                                                                                                                      Statement Date 03/10/2018


                                                                                          If you have questions or concerns about your statement,
                                                                                          please contact us at 1-800-495-7166 between the hours of
             0-775-07486-0044801-009-000-100-000-000                                      8 a.m. - 9 p.m. CT Monday through Thursday, 8:30 a.m. -
                                                                                          5 p.m. CT Friday, and 10 a.m. - 4 p.m. CT Saturday.
                                                                                           www.fayservicing.com
             DOLORES CEPEDA
             177 DEXTER ST FL 1                                                           Account Number                                                             181065
             PROVIDENCE RI 02907-2404                                                     Payment Due Date                                                     04/01/2018
                                                                                          Amount Due                                                       $13,421.09
                                                                                          If payment is received after 04/16/2018, $74.41 late fee will be charged.

                                                                                           Property Address:
                                                                                           177 DEXTER ST
                                                                                           PROVIDENCE RI 02907



Account Information                                                                       Explanation of Amount Due
Outstanding Principal                                                   $253,383.35       Principal                                                                 $284.66
Current Interest Rate                                                      5.75000%       Interest                                                                $1,203.45
Escrow Balance                                                           ($1,708.14)      Escrow (for Taxes and/or Insurance)                                       $346.11
                                                                                          Regular Monthly Payment                                                 $1,834.22
                                                                                          Overdue Payments                                                      $14,737.60
                                                                                          Total Fees Charged                                                        $249.47
                                                                                          Suspense (Unapplied Funds)                                            ($3,400.20)
                                                                                          Total Amount Due                                                      $13,421.09
 Partial Payments are not applied to your mortgage, but instead are
 held in a separate unapplied account. If you pay the balance of a
 partial payment, the unapplied funds will then be added to your                          Past Payments Breakdown
 mortgage. Adverse credit reporting, late charges and property
 inspections may occur as a result of the delinquency.                                                                              Since Last Statement Paid Year to Date
                                                                                          Principal                                                $0.00                $0.00
                                                                                          Interest                                                 $0.00                $0.00
                                                                                          Escrow (for Taxes & Insurance)                           $0.00                $0.00
                                                                                          Suspense (Unapplied Funds)                               $0.00                $0.00
                                                                                          Fees                                                     $0.00                $0.00
                                                                                          Total                                                    $0.00                $0.00

Delinquency Notice
You are late on your monthly payments. Failure to bring the account current may result in additional fees or expenses, and in certain instances, you may
risk foreclosure - the loss of your home. The amount needed to cure the delinquency is $13,421.09. If you are unable to pay this amount, please call your
account manager to explore your options.
As of March 10, 2018, you are 221 days delinquent on your mortgage loan.
   •    Payment Due: 10/01/2017 Unpaid balance of $1,855.50
   •    Payment Due: 11/01/2017 Unpaid balance of $1,834.22
   •    Payment Due: 12/01/2017 Unpaid balance of $1,834.22
   •    Payment Due: 01/01/2018 Unpaid balance of $1,834.22
   •    Payment Due: 02/01/2018 Unpaid balance of $1,834.22
   •    Payment Due: 03/01/2018 Unpaid balance of $1,834.22
Total: $13,421.09 - You must pay this amount to bring your loan current.
We may report information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account may be reflected in your credit report.
If you are experiencing financial difficulty, see back for information about home ownership counseling.

The total amount due includes fees and other charges in the amount of $249.47.

If a foreclosure sale date has been scheduled, you must reinstate your loan or make other payment arrangement prior to the foreclosure sale date to avoid
foreclosure. Please call us at 1-800-495-7166 to obtain the amount necessary to reinstate your loan.



                                                       DETACH AND RETURN BOTTOM PORTION WITH YOUR PAYMENT




                                          Account                       Due             Regular                    Past                  Other                     Total
                                          Number                        Date            Payment                    Due                  Amounts                    Due
DOLORES CEPEDA
                                           181065                 04/01/2018             $1,834.22              $14,737.60                $249.47               $13,421.09


                                                                                                                             Amount Due
                                                                                                 Due By 04/01/2018:                                            $13,421.09
                                                                                                 If payment is received after 04/16/2018, $74.41 late fee will be charged.
                                                                                                 Additional Principal                            $
                                  PO Box 88009
                                  Chicago, IL 60680-1009                                         Additional Escrow                               $
                                                                                                 Total Amount Enclosed                           $
    TAAAAADDATATFDTATATATTFATDFTFFTDFFAAFADFDTTATTDTAAFATDTADDFTTDTFD

                                                                                                       000018106540134210940147376057

                                                                           Internet Reprint
      Case 1:19-cv-00005-MSM-PAS Document 52-8 Filed 01/22/20 Page 6 of 24 PageID #: 724

    Payments by Phone                                                                    Payments Online
      (800) 495-7166                                                                     www.fayservicing.com
    Payments via Overnight or Express Mail                                               Correspondence
    Fay Servicing                                                                        Fay Servicing
    Attn: Payment Processing                                                             P.O. Box 809441
    3000 Kellway Drive, Ste. 150                                                         Chicago, IL 60680-9441
    Carrollton, TX 75006
    Payments cannot be made in person at this location
        Remember to include your name and account number on all payment remittances and written correspondence.

    Payments by Phone
    Fay Servicing's Pay-by-phone option makes it possible to make your loan payment by using your touchtone
    telephone. This service is available to you 24 hours a day, 7 days a week. Simply call the toll-free number
    1-800-495-7166 to perform real-time, confidential mortgage payment transactions. And you can call as often
    as you like, there's no charge for the call or transaction.

    Payments Online
    Fay Servicing Online Mortgage Payment, free with your online account, can save you time and money with the click of a
    mouse. Pay your mortgage online and skip paper checks and stamps. Set up your payment in minutes. (Return each
    month to make your payments, or set up automated recurring payments for convenience.)

    MoneyGram Express Payment
    MoneyGram ExpressPayment ensures same-day delivery of your payment to Fay Servicing. Visit your local MoneyGram
    Agent. Call 1-800-926-9400 to locate the one nearest you. Complete the ExpressPayment form, providing your name
    and Fay Servicing loan number. The Fay Servicing Receive Code is 15055. All ExpressPayment transactions require
    cash. The agent will charge a fee for this service. Fay Servicing does not charge a fee for this service.

Activity Since Your Last Statement (02/11/2018 - 03/10/2018)
       Date             Description                                     Charges                                   Payments
     12/29/17           INS.FEDEX                                         $65.64
     02/20/18           PROPERTY PRESERVATIO                              $12.50

HUD-approved housing counselors are available at http://www.hud.gov/offices/hsg/sfh/hcc/hcs.cfm or by calling 1-800-569-4287.



Complaints: As of July 1, 2017, Fay Servicing, LLC will no longer accept Requests for Information or Notices of Error
by email. All Requests for Information and Notices of Error must be submitted to:
    Fay Servicing, LLC
    901 S. 2nd Street, Suite 201
    Springfield, IL 62704

Fay Servicing is a debt collector, and information you provide to us will be used for that purpose. To the extent your
original obligation was discharged, or is subject to an automatic stay under the United States Bankruptcy Code, this
is being provided for informational purposes only and does not constitute an attempt to collect a debt or impose
personal liability. Our office hours are Monday-Thursday 8 a.m. - 9 p.m. Friday 8:30 a.m. - 5 p.m., and Saturday 10
a.m. - 4 p.m. CST. Call today: 1-800-495-7166. NMLS ID#88244. NC residents: Fay Servicing, LLC, NC Permit Number
112302, 440 S. LaSalle St., Suite 2000, Chicago, IL 60605-6011.
                                                                 Representation Of Printed Document
         Case 1:19-cv-00005-MSM-PAS Document 52-8 Filed 01/22/20 Page 7Mortgage
                                                                        of 24 PageIDStatement
                                                                                     #: 725
                                                   P.O. Box 619063
                                                   Dallas, TX 75261-9063
                                                                                                                                      Statement Date 04/10/2018


                                                                                          If you have questions or concerns about your statement,
                                                                                          please contact us at 1-800-495-7166 between the hours of
             5-775-07653-0044071-009-000-100-000-000                                      8 a.m. - 9 p.m. CT Monday through Thursday, 8:30 a.m. -
                                                                                          5 p.m. CT Friday, and 10 a.m. - 4 p.m. CT Saturday.
                                                                                           www.fayservicing.com
             DOLORES CEPEDA
             177 DEXTER ST FL 1                                                           Account Number                                                             181065
             PROVIDENCE RI 02907-2404                                                     Payment Due Date                                                     05/01/2018
                                                                                          Amount Due                                                       $15,255.31
                                                                                          If payment is received after 05/16/2018, $74.41 late fee will be charged.

                                                                                           Property Address:
                                                                                           177 DEXTER ST
                                                                                           PROVIDENCE RI 02907



Account Information                                                                       Explanation of Amount Due
Outstanding Principal                                                   $253,383.35       Principal                                                                 $286.03
Current Interest Rate                                                      5.75000%       Interest                                                                $1,202.08
Escrow Balance                                                           ($2,456.85)      Escrow (for Taxes and/or Insurance)                                       $346.11
                                                                                          Regular Monthly Payment                                                 $1,834.22
                                                                                          Overdue Payments                                                      $16,571.82
                                                                                          Total Fees Charged                                                        $249.47
                                                                                          Suspense (Unapplied Funds)                                            ($3,400.20)
                                                                                          Total Amount Due                                                      $15,255.31
 Partial Payments are not applied to your mortgage, but instead are
 held in a separate unapplied account. If you pay the balance of a
 partial payment, the unapplied funds will then be added to your                          Past Payments Breakdown
 mortgage. Adverse credit reporting, late charges and property
 inspections may occur as a result of the delinquency.                                                                              Since Last Statement Paid Year to Date
                                                                                          Principal                                                $0.00                $0.00
                                                                                          Interest                                                 $0.00                $0.00
                                                                                          Escrow (for Taxes & Insurance)                           $0.00                $0.00
                                                                                          Suspense (Unapplied Funds)                               $0.00                $0.00
                                                                                          Fees                                                     $0.00                $0.00
                                                                                          Total                                                    $0.00                $0.00

Delinquency Notice
You are late on your monthly payments. Failure to bring the account current may result in additional fees or expenses, and in certain instances, you may
risk foreclosure - the loss of your home. The amount needed to cure the delinquency is $15,255.31. If you are unable to pay this amount, please call your
account manager to explore your options.
As of April 10, 2018, you are 252 days delinquent on your mortgage loan.
   •    Payment Due: 11/01/2017 Unpaid balance of $1,834.22
   •    Payment Due: 12/01/2017 Unpaid balance of $1,834.22
   •    Payment Due: 01/01/2018 Unpaid balance of $1,834.22
   •    Payment Due: 02/01/2018 Unpaid balance of $1,834.22
   •    Payment Due: 03/01/2018 Unpaid balance of $1,834.22
   •    Payment Due: 04/01/2018 Unpaid balance of $1,834.22
Total: $15,255.31 - You must pay this amount to bring your loan current.
We may report information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account may be reflected in your credit report.
If you are experiencing financial difficulty, see back for information about home ownership counseling.

The total amount due includes fees and other charges in the amount of $249.47.

If a foreclosure sale date has been scheduled, you must reinstate your loan or make other payment arrangement prior to the foreclosure sale date to avoid
foreclosure. Please call us at 1-800-495-7166 to obtain the amount necessary to reinstate your loan.



                                                       DETACH AND RETURN BOTTOM PORTION WITH YOUR PAYMENT




                                          Account                       Due             Regular                    Past                  Other                     Total
                                          Number                        Date            Payment                    Due                  Amounts                    Due
DOLORES CEPEDA
                                           181065                 05/01/2018             $1,834.22              $16,571.82                $249.47               $15,255.31


                                                                                                                             Amount Due
                                                                                                 Due By 05/01/2018:                                            $15,255.31
                                                                                                 If payment is received after 05/16/2018, $74.41 late fee will be charged.
                                                                                                 Additional Principal                            $
                                  PO Box 88009
                                  Chicago, IL 60680-1009                                         Additional Escrow                               $
                                                                                                 Total Amount Enclosed                           $
    ATFTAFDAFTADDAADDADFFDFAAFDTADDTTTAATADAFDTADFDAFFDTFDFTDFTDFTAAF

                                                                                                       000018106540152553180165718206

                                                                           Internet Reprint
      Case 1:19-cv-00005-MSM-PAS Document 52-8 Filed 01/22/20 Page 8 of 24 PageID #: 726

    Payments by Phone                                                                    Payments Online
      (800) 495-7166                                                                     www.fayservicing.com
    Payments via Overnight or Express Mail                                               Correspondence
    Fay Servicing                                                                        Fay Servicing
    Attn: Payment Processing                                                             P.O. Box 809441
    3000 Kellway Drive, Ste. 150                                                         Chicago, IL 60680-9441
    Carrollton, TX 75006
    Payments cannot be made in person at this location
        Remember to include your name and account number on all payment remittances and written correspondence.

    Payments by Phone
    Fay Servicing's Pay-by-phone option makes it possible to make your loan payment by using your touchtone
    telephone. This service is available to you 24 hours a day, 7 days a week. Simply call the toll-free number
    1-800-495-7166 to perform real-time, confidential mortgage payment transactions. And you can call as often
    as you like, there's no charge for the call or transaction.

    Payments Online
    Fay Servicing Online Mortgage Payment, free with your online account, can save you time and money with the click of a
    mouse. Pay your mortgage online and skip paper checks and stamps. Set up your payment in minutes. (Return each
    month to make your payments, or set up automated recurring payments for convenience.)

    MoneyGram Express Payment
    MoneyGram ExpressPayment ensures same-day delivery of your payment to Fay Servicing. Visit your local MoneyGram
    Agent. Call 1-800-926-9400 to locate the one nearest you. Complete the ExpressPayment form, providing your name
    and Fay Servicing loan number. The Fay Servicing Receive Code is 15055. All ExpressPayment transactions require
    cash. The agent will charge a fee for this service. Fay Servicing does not charge a fee for this service.

Activity Since Your Last Statement (03/11/2018 - 04/10/2018)
       Date             Description                                     Charges                                   Payments
     03/20/18           PROPERTY PRESERVATIO                              $12.50
     03/22/18           TOWNSHIP TAX PAID                                                                          -$748.71

HUD-approved housing counselors are available at http://www.hud.gov/offices/hsg/sfh/hcc/hcs.cfm or by calling 1-800-569-4287.



Complaints: As of July 1, 2017, Fay Servicing, LLC will no longer accept Requests for Information or Notices of Error
by email. All Requests for Information and Notices of Error must be submitted to:
    Fay Servicing, LLC
    901 S. 2nd Street, Suite 201
    Springfield, IL 62704

Fay Servicing is a debt collector, and information you provide to us will be used for that purpose. To the extent your
original obligation was discharged, or is subject to an automatic stay under the United States Bankruptcy Code, this
is being provided for informational purposes only and does not constitute an attempt to collect a debt or impose
personal liability. Our office hours are Monday-Thursday 8 a.m. - 9 p.m. Friday 8:30 a.m. - 5 p.m., and Saturday 10
a.m. - 4 p.m. CST. Call today: 1-800-495-7166. NMLS ID#88244. NC residents: Fay Servicing, LLC, NC Permit Number
112302, 440 S. LaSalle St., Suite 2000, Chicago, IL 60605-6011.
                                                                 Representation Of Printed Document
         Case 1:19-cv-00005-MSM-PAS Document 52-8 Filed 01/22/20 Page 9Mortgage
                                                                        of 24 PageIDStatement
                                                                                     #: 727
                                                   P.O. Box 619063
                                                   Dallas, TX 75261-9063
                                                                                                                                      Statement Date 05/10/2018


                                                                                          If you have questions or concerns about your statement,
                                                                                          please contact us at 1-800-495-7166 between the hours of
             9-775-07803-0046058-010-000-100-000-000                                      8 a.m. - 9 p.m. CT Monday through Thursday, 8:30 a.m. -
                                                                                          5 p.m. CT Friday, and 10 a.m. - 4 p.m. CT Saturday.
                                                                                           www.fayservicing.com
             DOLORES CEPEDA
             177 DEXTER ST FL 1                                                           Account Number                                                             181065
             PROVIDENCE RI 02907-2404                                                     Payment Due Date                                                     06/01/2018
                                                                                          Amount Due                                                       $17,089.53
                                                                                          If payment is received after 06/16/2018, $74.41 late fee will be charged.

                                                                                           Property Address:
                                                                                           177 DEXTER ST
                                                                                           PROVIDENCE RI 02907



Account Information                                                                       Explanation of Amount Due
Outstanding Principal                                                   $253,383.35       Principal                                                                 $287.40
Current Interest Rate                                                      5.75000%       Interest                                                                $1,200.71
Escrow Balance                                                           ($2,456.85)      Escrow (for Taxes and/or Insurance)                                       $346.11
                                                                                          Regular Monthly Payment                                                 $1,834.22
                                                                                          Overdue Payments                                                      $18,406.04
                                                                                          Total Fees Charged                                                        $249.47
                                                                                          Suspense (Unapplied Funds)                                            ($3,400.20)
                                                                                          Total Amount Due                                                      $17,089.53
 Partial Payments are not applied to your mortgage, but instead are
 held in a separate unapplied account. If you pay the balance of a
 partial payment, the unapplied funds will then be added to your                          Past Payments Breakdown
 mortgage. Adverse credit reporting, late charges and property
 inspections may occur as a result of the delinquency.                                                                              Since Last Statement Paid Year to Date
                                                                                          Principal                                                $0.00                $0.00
                                                                                          Interest                                                 $0.00                $0.00
                                                                                          Escrow (for Taxes & Insurance)                           $0.00                $0.00
                                                                                          Suspense (Unapplied Funds)                               $0.00                $0.00
                                                                                          Fees                                                     $0.00                $0.00
                                                                                          Total                                                    $0.00                $0.00

Delinquency Notice
You are late on your monthly payments. Failure to bring the account current may result in additional fees or expenses, and in certain instances, you may
risk foreclosure - the loss of your home. The amount needed to cure the delinquency is $17,089.53. If you are unable to pay this amount, please call your
account manager to explore your options.
As of May 10, 2018, you are 282 days delinquent on your mortgage loan.
   •    Payment Due: 12/01/2017 Unpaid balance of $1,834.22
   •    Payment Due: 01/01/2018 Unpaid balance of $1,834.22
   •    Payment Due: 02/01/2018 Unpaid balance of $1,834.22
   •    Payment Due: 03/01/2018 Unpaid balance of $1,834.22
   •    Payment Due: 04/01/2018 Unpaid balance of $1,834.22
   •    Payment Due: 05/01/2018 Unpaid balance of $1,834.22
Total: $17,089.53 - You must pay this amount to bring your loan current.
We may report information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account may be reflected in your credit report.
If you are experiencing financial difficulty, see back for information about home ownership counseling.

The total amount due includes fees and other charges in the amount of $249.47.

If a foreclosure sale date has been scheduled, you must reinstate your loan or make other payment arrangement prior to the foreclosure sale date to avoid
foreclosure. Please call us at 1-800-495-7166 to obtain the amount necessary to reinstate your loan.



                                                       DETACH AND RETURN BOTTOM PORTION WITH YOUR PAYMENT




                                          Account                       Due             Regular                    Past                  Other                     Total
                                          Number                        Date            Payment                    Due                  Amounts                    Due
DOLORES CEPEDA
                                           181065                 06/01/2018             $1,834.22              $18,406.04                $249.47               $17,089.53


                                                                                                                             Amount Due
                                                                                                 Due By 06/01/2018:                                            $17,089.53
                                  PO Box 88009                                                   If payment is received after 06/16/2018, $74.41 late fee will be charged.
                                  Chicago, IL 60680-1009                                         Additional Principal                            $

    FDFATFFAAFTDFTFATDDDTFDTATDTATTFFDTAAAAAAAAATDFDADDTAATATAAAFFTFT                            Additional Escrow                               $
                                                                                                 Total Amount Enclosed                           $




                                                                                                     000018106540170895330184060418

                                                                           Internet Reprint
     Case 1:19-cv-00005-MSM-PAS Document 52-8 Filed 01/22/20 Page 10 of 24 PageID #: 728

    Payments by Phone                                                                    Payments Online
      (800) 495-7166                                                                     www.fayservicing.com
    Payments via Overnight or Express Mail                                               Correspondence
    Fay Servicing                                                                        Fay Servicing
    Attn: Payment Processing                                                             P.O. Box 809441
    3000 Kellway Drive, Ste. 150                                                         Chicago, IL 60680-9441
    Carrollton, TX 75006
    Payments cannot be made in person at this location
        Remember to include your name and account number on all payment remittances and written correspondence.

    Payments by Phone
    Fay Servicing's Pay-by-phone option makes it possible to make your loan payment by using your touchtone
    telephone. This service is available to you 24 hours a day, 7 days a week. Simply call the toll-free number
    1-800-495-7166 to perform real-time, confidential mortgage payment transactions. And you can call as often
    as you like, there's no charge for the call or transaction.

    Payments Online
    Fay Servicing Online Mortgage Payment, free with your online account, can save you time and money with the click of a
    mouse. Pay your mortgage online and skip paper checks and stamps. Set up your payment in minutes. (Return each
    month to make your payments, or set up automated recurring payments for convenience.)

    MoneyGram Express Payment
    MoneyGram ExpressPayment ensures same-day delivery of your payment to Fay Servicing. Visit your local MoneyGram
    Agent. Call 1-800-926-9400 to locate the one nearest you. Complete the ExpressPayment form, providing your name
    and Fay Servicing loan number. The Fay Servicing Receive Code is 15055. All ExpressPayment transactions require
    cash. The agent will charge a fee for this service. Fay Servicing does not charge a fee for this service.

Activity Since Your Last Statement (04/11/2018 - 05/10/2018)
       Date             Description                                     Charges                                   Payments
     12/29/17           INS.FEDEX                                         $65.64
     04/30/18           PROPERTY PRESERVATIO                              $12.50

HUD-approved housing counselors are available at http://www.hud.gov/offices/hsg/sfh/hcc/hcs.cfm or by calling 1-800-569-4287.



Complaints: As of July 1, 2017, Fay Servicing, LLC will no longer accept Requests for Information or Notices of Error
by email. All Requests for Information and Notices of Error must be submitted to:
    Fay Servicing, LLC
    901 S. 2nd Street, Suite 201
    Springfield, IL 62704

Fay Servicing is a debt collector, and information you provide to us will be used for that purpose. To the extent your
original obligation was discharged, or is subject to an automatic stay under the United States Bankruptcy Code, this
is being provided for informational purposes only and does not constitute an attempt to collect a debt or impose
personal liability. Our office hours are Monday-Thursday 8 a.m. - 9 p.m. Friday 8:30 a.m. - 5 p.m., and Saturday 10
a.m. - 4 p.m. CST. Call today: 1-800-495-7166. NMLS ID#88244. NC residents: Fay Servicing, LLC, NC Permit Number
112302, 440 S. LaSalle St., Suite 2000, Chicago, IL 60605-6011.
                                                                 Representation Of Printed Document
                                                                      Mortgage
        Case 1:19-cv-00005-MSM-PAS Document 52-8 Filed 01/22/20 Page 11            Statement
                                                                        of 24 PageID #: 729
                                                   P.O. Box 619063
                                                   Dallas, TX 75261-9063
                                                                                                                                      Statement Date 06/11/2018


                                                                                          If you have questions or concerns about your statement,
                                                                                          please contact us at 1-800-495-7166 between the hours of
             5-775-07942-0044724-009-000-100-000-000                                      8 a.m. - 9 p.m. CT Monday through Thursday, 8:30 a.m. -
                                                                                          5 p.m. CT Friday, and 10 a.m. - 4 p.m. CT Saturday.
                                                                                           www.fayservicing.com
             DOLORES CEPEDA
             177 DEXTER ST FL 1                                                           Account Number                                                             181065
             PROVIDENCE RI 02907-2404                                                     Payment Due Date                                                     07/01/2018
                                                                                          Amount Due                                                       $18,923.75
                                                                                          If payment is received after 07/16/2018, $74.41 late fee will be charged.

                                                                                           Property Address:
                                                                                           177 DEXTER ST
                                                                                           PROVIDENCE RI 02907



Account Information                                                                       Explanation of Amount Due
Outstanding Principal                                                   $253,383.35       Principal                                                                 $288.77
Current Interest Rate                                                      5.75000%       Interest                                                                $1,199.34
Escrow Balance                                                           ($2,456.85)      Escrow (for Taxes and/or Insurance)                                       $346.11
                                                                                          Regular Monthly Payment                                                 $1,834.22
                                                                                          Overdue Payments                                                      $20,240.26
                                                                                          Total Fees Charged                                                        $249.47
                                                                                          Suspense (Unapplied Funds)                                            ($3,400.20)
                                                                                          Total Amount Due                                                      $18,923.75
 Partial Payments are not applied to your mortgage, but instead are
 held in a separate unapplied account. If you pay the balance of a
 partial payment, the unapplied funds will then be added to your                          Past Payments Breakdown
 mortgage. Adverse credit reporting, late charges and property
 inspections may occur as a result of the delinquency.                                                                              Since Last Statement Paid Year to Date
                                                                                          Principal                                                $0.00                $0.00
                                                                                          Interest                                                 $0.00                $0.00
                                                                                          Escrow (for Taxes & Insurance)                           $0.00                $0.00
                                                                                          Suspense (Unapplied Funds)                               $0.00                $0.00
                                                                                          Fees                                                     $0.00                $0.00
                                                                                          Total                                                    $0.00                $0.00

Delinquency Notice
You are late on your monthly payments. Failure to bring the account current may result in additional fees or expenses, and in certain instances, you may
risk foreclosure - the loss of your home. The amount needed to cure the delinquency is $18,923.75. If you are unable to pay this amount, please call your
account manager to explore your options.
As of June 11, 2018, you are 314 days delinquent on your mortgage loan.
   •    Payment Due: 01/01/2018 Unpaid balance of $1,834.22
   •    Payment Due: 02/01/2018 Unpaid balance of $1,834.22
   •    Payment Due: 03/01/2018 Unpaid balance of $1,834.22
   •    Payment Due: 04/01/2018 Unpaid balance of $1,834.22
   •    Payment Due: 05/01/2018 Unpaid balance of $1,834.22
   •    Payment Due: 06/01/2018 Unpaid balance of $1,834.22
Total: $18,923.75 - You must pay this amount to bring your loan current.
We may report information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account may be reflected in your credit report.
If you are experiencing financial difficulty, see back for information about home ownership counseling.

The total amount due includes fees and other charges in the amount of $249.47.

If a foreclosure sale date has been scheduled, you must reinstate your loan or make other payment arrangement prior to the foreclosure sale date to avoid
foreclosure. Please call us at 1-800-495-7166 to obtain the amount necessary to reinstate your loan.



                                                       DETACH AND RETURN BOTTOM PORTION WITH YOUR PAYMENT




                                          Account                       Due             Regular                    Past                  Other                     Total
                                          Number                        Date            Payment                    Due                  Amounts                    Due
DOLORES CEPEDA
                                           181065                 07/01/2018             $1,834.22              $20,240.26                $249.47               $18,923.75


                                                                                                                             Amount Due
                                                                                                 Due By 07/01/2018:                                            $18,923.75
                                  PO Box 88009                                                   If payment is received after 07/16/2018, $74.41 late fee will be charged.
                                  Chicago, IL 60680-1009                                         Additional Principal                            $

    TTFTFFDDFAADFATTTADADDFATFTAFDDDFFAADDDADDTATADTFAFTTDAADTDTTDAFD                            Additional Escrow                               $
                                                                                                 Total Amount Enclosed                           $




                                                                                                     000018106540189237550202402635

                                                                           Internet Reprint
     Case 1:19-cv-00005-MSM-PAS Document 52-8 Filed 01/22/20 Page 12 of 24 PageID #: 730

    Payments by Phone                                                                    Payments Online
      (800) 495-7166                                                                     www.fayservicing.com
    Payments via Overnight or Express Mail                                               Correspondence
    Fay Servicing                                                                        Fay Servicing
    Attn: Payment Processing                                                             P.O. Box 809441
    3000 Kellway Drive, Ste. 150                                                         Chicago, IL 60680-9441
    Carrollton, TX 75006
    Payments cannot be made in person at this location
        Remember to include your name and account number on all payment remittances and written correspondence.

    Payments by Phone
    Fay Servicing's Pay-by-phone option makes it possible to make your loan payment by using your touchtone
    telephone. This service is available to you 24 hours a day, 7 days a week. Simply call the toll-free number
    1-800-495-7166 to perform real-time, confidential mortgage payment transactions. And you can call as often
    as you like, there's no charge for the call or transaction.

    Payments Online
    Fay Servicing Online Mortgage Payment, free with your online account, can save you time and money with the click of a
    mouse. Pay your mortgage online and skip paper checks and stamps. Set up your payment in minutes. (Return each
    month to make your payments, or set up automated recurring payments for convenience.)

    MoneyGram Express Payment
    MoneyGram ExpressPayment ensures same-day delivery of your payment to Fay Servicing. Visit your local MoneyGram
    Agent. Call 1-800-926-9400 to locate the one nearest you. Complete the ExpressPayment form, providing your name
    and Fay Servicing loan number. The Fay Servicing Receive Code is 15055. All ExpressPayment transactions require
    cash. The agent will charge a fee for this service. Fay Servicing does not charge a fee for this service.

Activity Since Your Last Statement (05/11/2018 - 06/11/2018)
       Date             Description                                     Charges                                   Payments
     12/29/17           INS.FEDEX                                         $65.64
     05/29/18           PROPERTY PRESERVATIO                              $12.50

HUD-approved housing counselors are available at http://www.hud.gov/offices/hsg/sfh/hcc/hcs.cfm or by calling 1-800-569-4287.



Complaints: As of July 1, 2017, Fay Servicing, LLC will no longer accept Requests for Information or Notices of Error
by email. All Requests for Information and Notices of Error must be submitted to:
    Fay Servicing, LLC
    901 S. 2nd Street, Suite 201
    Springfield, IL 62704

Fay Servicing is a debt collector, and information you provide to us will be used for that purpose. To the extent your
original obligation was discharged, or is subject to an automatic stay under the United States Bankruptcy Code, this
is being provided for informational purposes only and does not constitute an attempt to collect a debt or impose
personal liability. Our office hours are Monday-Thursday 8 a.m. - 9 p.m. Friday 8:30 a.m. - 5 p.m., and Saturday 10
a.m. - 4 p.m. CST. Call today: 1-800-495-7166. NMLS ID#88244. NC residents: Fay Servicing, LLC, NC Permit Number
112302, 440 S. LaSalle St., Suite 2000, Chicago, IL 60605-6011.
                                                                 Representation Of Printed Document
                                                                      Mortgage
        Case 1:19-cv-00005-MSM-PAS Document 52-8 Filed 01/22/20 Page 13            Statement
                                                                        of 24 PageID #: 731
                                                   P.O. Box 619063
                                                   Dallas, TX 75261-9063
                                                                                                                                      Statement Date 07/10/2018


                                                                                          If you have questions or concerns about your statement,
                                                                                          please contact us at 1-800-495-7166 between the hours of
             5-775-08097-0043832-009-000-100-000-000                                      8 a.m. - 9 p.m. CT Monday through Thursday, 8:30 a.m. -
                                                                                          5 p.m. CT Friday, and 10 a.m. - 4 p.m. CT Saturday.
                                                                                           www.fayservicing.com
             DOLORES CEPEDA
             177 DEXTER ST FL 1                                                           Account Number                                                             181065
             PROVIDENCE RI 02907-2404                                                     Payment Due Date                                                     08/01/2018
                                                                                          Amount Due                                                       $20,757.97
                                                                                          If payment is received after 08/16/2018, $74.41 late fee will be charged.

                                                                                           Property Address:
                                                                                           177 DEXTER ST
                                                                                           PROVIDENCE RI 02907



Account Information                                                                       Explanation of Amount Due
Outstanding Principal                                                   $253,383.35       Principal                                                                 $290.16
Current Interest Rate                                                      5.75000%       Interest                                                                $1,197.95
Escrow Balance                                                           ($3,205.56)      Escrow (for Taxes and/or Insurance)                                       $346.11
                                                                                          Regular Monthly Payment                                                 $1,834.22
                                                                                          Overdue Payments                                                      $22,074.48
                                                                                          Total Fees Charged                                                        $249.47
                                                                                          Suspense (Unapplied Funds)                                            ($3,400.20)
                                                                                          Total Amount Due                                                      $20,757.97
 Partial Payments are not applied to your mortgage, but instead are
 held in a separate unapplied account. If you pay the balance of a
 partial payment, the unapplied funds will then be added to your                          Past Payments Breakdown
 mortgage. Adverse credit reporting, late charges and property
 inspections may occur as a result of the delinquency.                                                                              Since Last Statement Paid Year to Date
                                                                                          Principal                                                $0.00                $0.00
                                                                                          Interest                                                 $0.00                $0.00
                                                                                          Escrow (for Taxes & Insurance)                           $0.00                $0.00
                                                                                          Suspense (Unapplied Funds)                               $0.00                $0.00
                                                                                          Fees                                                     $0.00                $0.00
                                                                                          Total                                                    $0.00                $0.00

Delinquency Notice
You are late on your monthly payments. Failure to bring the account current may result in additional fees or expenses, and in certain instances, you may
risk foreclosure - the loss of your home. The amount needed to cure the delinquency is $20,757.97. If you are unable to pay this amount, please call your
account manager to explore your options.
As of July 10, 2018, you are 343 days delinquent on your mortgage loan.
   •    Payment Due: 02/01/2018 Unpaid balance of $1,834.22
   •    Payment Due: 03/01/2018 Unpaid balance of $1,834.22
   •    Payment Due: 04/01/2018 Unpaid balance of $1,834.22
   •    Payment Due: 05/01/2018 Unpaid balance of $1,834.22
   •    Payment Due: 06/01/2018 Unpaid balance of $1,834.22
   •    Payment Due: 07/01/2018 Unpaid balance of $1,834.22
Total: $20,757.97 - You must pay this amount to bring your loan current.
We may report information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account may be reflected in your credit report.
If you are experiencing financial difficulty, see back for information about home ownership counseling.

The total amount due includes fees and other charges in the amount of $249.47.

If a foreclosure sale date has been scheduled, you must reinstate your loan or make other payment arrangement prior to the foreclosure sale date to avoid
foreclosure. Please call us at 1-800-495-7166 to obtain the amount necessary to reinstate your loan.



                                                       DETACH AND RETURN BOTTOM PORTION WITH YOUR PAYMENT




                                          Account                       Due             Regular                    Past                  Other                     Total
                                          Number                        Date            Payment                    Due                  Amounts                    Due
DOLORES CEPEDA
                                           181065                 08/01/2018             $1,834.22              $22,074.48                $249.47               $20,757.97


                                                                                                                             Amount Due
                                                                                                 Due By 08/01/2018:                                            $20,757.97
                                  PO Box 88009                                                   If payment is received after 08/16/2018, $74.41 late fee will be charged.
                                  Chicago, IL 60680-1009                                         Additional Principal                            $

    DDTAAFAFAATAFDTTFFTATFFDTTDTDDTAAFFAFTFTTTAFAADTTDFDFFAAADFDTFDAD                            Additional Escrow                               $
                                                                                                 Total Amount Enclosed                           $




                                                                                                     000018106540207579770220744882

                                                                           Internet Reprint
     Case 1:19-cv-00005-MSM-PAS Document 52-8 Filed 01/22/20 Page 14 of 24 PageID #: 732

    Payments by Phone                                                                    Payments Online
      (800) 495-7166                                                                     www.fayservicing.com
    Payments via Overnight or Express Mail                                               Correspondence
    Fay Servicing                                                                        Fay Servicing
    Attn: Payment Processing                                                             P.O. Box 809441
    3000 Kellway Drive, Ste. 150                                                         Chicago, IL 60680-9441
    Carrollton, TX 75006
    Payments cannot be made in person at this location
        Remember to include your name and account number on all payment remittances and written correspondence.

    Payments by Phone
    Fay Servicing's Pay-by-phone option makes it possible to make your loan payment by using your touchtone
    telephone. This service is available to you 24 hours a day, 7 days a week. Simply call the toll-free number
    1-800-495-7166 to perform real-time, confidential mortgage payment transactions. And you can call as often
    as you like, there's no charge for the call or transaction.

    Payments Online
    Fay Servicing Online Mortgage Payment, free with your online account, can save you time and money with the click of a
    mouse. Pay your mortgage online and skip paper checks and stamps. Set up your payment in minutes. (Return each
    month to make your payments, or set up automated recurring payments for convenience.)

    MoneyGram Express Payment
    MoneyGram ExpressPayment ensures same-day delivery of your payment to Fay Servicing. Visit your local MoneyGram
    Agent. Call 1-800-926-9400 to locate the one nearest you. Complete the ExpressPayment form, providing your name
    and Fay Servicing loan number. The Fay Servicing Receive Code is 15055. All ExpressPayment transactions require
    cash. The agent will charge a fee for this service. Fay Servicing does not charge a fee for this service.

Activity Since Your Last Statement (06/12/2018 - 07/10/2018)
       Date             Description                                     Charges                                   Payments
     01/02/18           Waive Wire Fee                                   -$65.64
     06/19/18           FORECL/BNKR EXPENSES                             $225.00
     06/19/18           FORECL/BNKR EXPENSES                              $25.00
     06/19/18           ATTORNEY ADVANCES                                $517.50
     06/28/18           TOWNSHIP TAX PAID                                                                          -$748.71
     07/05/18           PROPERTY PRESERVATIO                              $12.50

HUD-approved housing counselors are available at http://www.hud.gov/offices/hsg/sfh/hcc/hcs.cfm or by calling 1-800-569-4287.



Complaints: As of July 1, 2017, Fay Servicing, LLC will no longer accept Requests for Information or Notices of Error
by email. All Requests for Information and Notices of Error must be submitted to:
    Fay Servicing, LLC
    901 S. 2nd Street, Suite 201
    Springfield, IL 62704

Fay Servicing is a debt collector, and information you provide to us will be used for that purpose. To the extent your
original obligation was discharged, or is subject to an automatic stay under the United States Bankruptcy Code, this
is being provided for informational purposes only and does not constitute an attempt to collect a debt or impose
personal liability. Our office hours are Monday-Thursday 8 a.m. - 9 p.m. Friday 8:30 a.m. - 5 p.m., and Saturday 10
a.m. - 4 p.m. CST. Call today: 1-800-495-7166. NMLS ID#88244. NC residents: Fay Servicing, LLC, NC Permit Number
112302, 440 S. LaSalle St., Suite 2000, Chicago, IL 60605-6011.
                                                                   Representation Of Printed Document
                                                                        Mortgage
          Case 1:19-cv-00005-MSM-PAS Document 52-8 Filed 01/22/20 Page 15            Statement
                                                                          of 24 PageID #: 733
                                                     P.O. Box 619063
                                                     Dallas, TX 75261-9063
                                                                                                                                         Statement Date 08/11/2018

                                                                                          If you have questions or concerns about your statement,
                                                                                          please contact us at 1-800-495-7166 between the hours of
                                                                                          8 a.m. - 9 p.m. CT Monday through Thursday, 8:30 a.m. -
               0-775-08284-0043040-009-000-100-000-000
                                                                                          5 p.m. CT Friday, and 10 a.m. - 4 p.m. CT Saturday.
                                                                                           www.fayservicing.com
               DOLORES CEPEDA                                                             Account Number                                                              181065
               177 DEXTER ST FL 1                                                         Payment Due Date                                                        09/01/2018
               PROVIDENCE RI 02907-2404                                                   The balance of your loan has been accelerated, but we will accept a lesser amount to
                                                                                          reinstate the loan.
                                                                                           Amount Due to Reinstate Loan as of                                          08/11/2018

                                                                                          Amount Due                                                         $21,680.47
                                                                                          If payment is received after 09/16/2018, a late fee $74.41 will be charged to the extent
                                                                                          permitted by loan the documents and applicable State law.
                                                                                          Please note, after 08/11/2018, this amount may not be sufficient to bring your loan
                                                                                          current as additional fees, charges or attorney fees/costs may have been incurred but
                                                                                          not yet invoiced or processed as of 08/11/2018, or may have been incurred after
                                                                                          08/11/2018. Please contact us at 1-800-495-7166 to obtain the current amount due.

                                                                                           Property Address:
Account Information                                                                        177 DEXTER ST
Outstanding Principal                                                     $253,383.35      PROVIDENCE RI 02907
Current Interest Rate                                                        5.75000%
Escrow Balance                                                             ($3,205.56)
                                                                                          Explanation of Amount Due
                                                                                          The balance of your loan has been accelerated. As of 08/11/2018, the Accelerated
                                                                                          Amount Due is $270,566.78. This amount will pay off the entire balance of your loan.

                                                                                          We will accept a lesser amount to reinstate the loan. As of 08/11/2018, the Amount Due
                                                                                          to Reinstate Loan is $21,680.47.

                                                                                          Overdue Payments                                                          $23,908.70
                                                                                          Total Fees Charged                                                           $249.47
 Past Payments Breakdown                                                                  Attorney Fees Due                                                            $922.50
                                                                                          Unapplied Funds                                                           -$3,400.20
                                             Since Last Statement Paid Year to Date
                                                                                          Total Amount Due                                                          $21,680.47
 Principal                                                   $0.00              $0.00
                                                                                          Reinstate Loan as of                                                          08/11/2018
 Interest                                                    $0.00              $0.00    Partial Payments are not applied to your mortgage, but instead are
 Escrow (for Taxes & Insurance)                              $0.00              $0.00    held in a separate unapplied account. If you pay the balance of a
                                                                                         partial payment, the unapplied funds will then be added to your
 Suspense (Unapplied Funds)                                  $0.00              $0.00    mortgage. Adverse credit reporting, late charges and property
 Fees                                                        $0.00              $0.00    inspections may occur as a result of the delinquency.

 Total                                                       $0.00              $0.00


Delinquency Notice
You are late on your monthly payments. As a result, the balance of your loan has been accelerated (i.e., we have made the first notice or filing required by
applicable law for any judicial or non-judicial foreclosure process). Failure to bring the account current may result in additional fees or expenses, and in certain
instances, you may risk the loss of your home to a foreclosure sale.
As of August 11, 2018, you are 375 days delinquent on your mortgage loan.

  •      Payment Due: 03/01/2018 Unpaid balance of $1,834.22
  •      Payment Due: 04/01/2018 Unpaid balance of $1,834.22
  •      Payment Due: 05/01/2018 Unpaid balance of $1,834.22
  •      Payment Due: 06/01/2018 Unpaid balance of $1,834.22
  •      Payment Due: 07/01/2018 Unpaid balance of $1,834.22
  •      Payment Due: 08/01/2018 Unpaid balance of $1,834.22
Total: $21,680.47 - You must pay this amount to bring your loan current.
If you are unable to pay this amount, please call your account manager to explore your options.
We may report information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account may be reflected in your credit report.
If you are experiencing financial difficulty, see back for information about home ownership counseling.

The total amount due includes fees and other charges in the amount of $249.47.
Please call us at 1-800-495-7166 to obtain the amount necessary to reinstate your loan.


                                                         DETACH AND RETURN BOTTOM PORTION WITH YOUR PAYMENT


                                                                                                                                          Amount Due               Accelerated
                                                                                            Account                 Due                   to Reinstate            Amount Due
                                                                                            Number                  Date                   Loan as of            as of 08/11/2018
                                                                                                                                           08/11/2018
DOLORES CEPEDA
                                                                                              181065              09/01/2018               $21,680.47               $270,566.78


                                                                                                              Amount Due to Reinstate Loan
                                                                                                                           Payment Due Date                          09/01/2018
                                                                                                 Amount Due to Reinstate Loan as of 08/11/2018                           $21,680.47
                                    PO Box 88009
                                    Chicago, IL 60680-1009
                                                                                                 Additional Principal                                    $
      FATTDATAFFAADFFFATTDFTTDAFTTTADDDTDATDTDFFTFFDFFDADFTTATFATFFTFFT                          Additional Escrow                                       $
                                                                                                 Total Amount Enclosed                                   $



                                                                                                    000018106540225921900239087007

                                                                             Internet Reprint
     Case 1:19-cv-00005-MSM-PAS Document 52-8 Filed 01/22/20 Page 16 of 24 PageID #: 734

    Payments by Phone                                                                    Payments Online
      (800) 495-7166                                                                     www.fayservicing.com
    Payments via Overnight or Express Mail                                               Correspondence
    Fay Servicing                                                                        Fay Servicing
    Attn: Payment Processing                                                             P.O. Box 809441
    3000 Kellway Drive, Ste. 150                                                         Chicago, IL 60680-9441
    Carrollton, TX 75006
    Payments cannot be made in person at this location
        Remember to include your name and account number on all payment remittances and written correspondence.

    Payments by Phone
    Fay Servicing's Pay-by-phone option makes it possible to make your loan payment by using your touchtone
    telephone. This service is available to you 24 hours a day, 7 days a week. Simply call the toll-free number
    1-800-495-7166 to perform real-time, confidential mortgage payment transactions. And you can call as often
    as you like, there's no charge for the call or transaction.

    Payments Online
    Fay Servicing Online Mortgage Payment, free with your online account, can save you time and money with the click of a
    mouse. Pay your mortgage online and skip paper checks and stamps. Set up your payment in minutes. (Return each
    month to make your payments, or set up automated recurring payments for convenience.)

    MoneyGram Express Payment
    MoneyGram ExpressPayment ensures same-day delivery of your payment to Fay Servicing. Visit your local MoneyGram
    Agent. Call 1-800-926-9400 to locate the one nearest you. Complete the ExpressPayment form, providing your name
    and Fay Servicing loan number. The Fay Servicing Receive Code is 15055. All ExpressPayment transactions require
    cash. The agent will charge a fee for this service. Fay Servicing does not charge a fee for this service.

Activity Since Your Last Statement (07/11/2018 - 08/11/2018)
         There were not any transactions for the statement period.

HUD-approved housing counselors are available at http://www.hud.gov/offices/hsg/sfh/hcc/hcs.cfm or by calling 1-800-569-4287.



Complaints: As of July 1, 2017, Fay Servicing, LLC will no longer accept Requests for Information or Notices of Error
by email. All Requests for Information and Notices of Error must be submitted to:
    Fay Servicing, LLC
    901 S. 2nd Street, Suite 201
    Springfield, IL 62704

Fay Servicing is a debt collector, and information you provide to us will be used for that purpose. To the extent your
original obligation was discharged, or is subject to an automatic stay under the United States Bankruptcy Code, this
is being provided for informational purposes only and does not constitute an attempt to collect a debt or impose
personal liability. Our office hours are Monday-Thursday 8 a.m. - 9 p.m. Friday 8:30 a.m. - 5 p.m., and Saturday 10
a.m. - 4 p.m. CST. Call today: 1-800-495-7166. NMLS ID#88244. NC residents: Fay Servicing, LLC, NC Permit Number
112302, 440 S. LaSalle St., Suite 2000, Chicago, IL 60605-6011.
                                                                   Representation Of Printed Document
                                                                        Mortgage
          Case 1:19-cv-00005-MSM-PAS Document 52-8 Filed 01/22/20 Page 17            Statement
                                                                          of 24 PageID #: 735
                                                     P.O. Box 619063
                                                     Dallas, TX 75261-9063
                                                                                                                                         Statement Date 09/14/2018

                                                                                          If you have questions or concerns about your statement,
                                                                                          please contact us at 1-800-495-7166 between the hours of
                                                                                          8 a.m. - 9 p.m. CT Monday through Thursday, 8:30 a.m. -
               5-775-08468-0003762-001-000-100-000-000
                                                                                          5 p.m. CT Friday, and 10 a.m. - 4 p.m. CT Saturday.
                                                                                           www.fayservicing.com
               DOLORES CEPEDA                                                             Account Number                                                              181065
               177 DEXTER ST FL 1                                                         Payment Due Date                                                        10/01/2018
               PROVIDENCE RI 02907-2404                                                   The balance of your loan has been accelerated, but we will accept a lesser amount to
                                                                                          reinstate the loan.
                                                                                           Amount Due to Reinstate Loan as of                                          09/14/2018

                                                                                          Amount Due                                                         $23,954.14
                                                                                          If payment is received after 10/16/2018, a late fee $74.41 will be charged to the extent
                                                                                          permitted by loan the documents and applicable State law.
                                                                                          Please note, after 09/14/2018, this amount may not be sufficient to bring your loan
                                                                                          current as additional fees, charges or attorney fees/costs may have been incurred but
                                                                                          not yet invoiced or processed as of 09/14/2018, or may have been incurred after
                                                                                          09/14/2018. Please contact us at 1-800-495-7166 to obtain the current amount due.

                                                                                           Property Address:
Account Information                                                                        177 DEXTER ST
Outstanding Principal                                                     $253,383.35      PROVIDENCE RI 02907
Current Interest Rate                                                        5.75000%
Escrow Balance                                                             ($3,205.56)
                                                                                          Explanation of Amount Due
                                                                                          The balance of your loan has been accelerated. As of 09/14/2018, the Accelerated
                                                                                          Amount Due is $272,363.39. This amount will pay off the entire balance of your loan.

                                                                                          We will accept a lesser amount to reinstate the loan. As of 09/14/2018, the Amount Due
                                                                                          to Reinstate Loan is $23,954.14.

                                                                                          Overdue Payments                                                          $25,742.92
                                                                                          Total Fees Charged                                                           $249.47
 Past Payments Breakdown                                                                  Attorney Fees Due                                                          $1,361.95
                                                                                          Unapplied Funds                                                           -$3,400.20
                                             Since Last Statement Paid Year to Date
                                                                                          Total Amount Due                                                          $23,954.14
 Principal                                                   $0.00              $0.00
                                                                                          Reinstate Loan as of                                                          09/14/2018
 Interest                                                    $0.00              $0.00    Partial Payments are not applied to your mortgage, but instead are
 Escrow (for Taxes & Insurance)                              $0.00              $0.00    held in a separate unapplied account. If you pay the balance of a
                                                                                         partial payment, the unapplied funds will then be added to your
 Suspense (Unapplied Funds)                                  $0.00              $0.00    mortgage. Adverse credit reporting, late charges and property
 Fees                                                        $0.00              $0.00    inspections may occur as a result of the delinquency.

 Total                                                       $0.00              $0.00


Delinquency Notice
You are late on your monthly payments. As a result, the balance of your loan has been accelerated (i.e., we have made the first notice or filing required by
applicable law for any judicial or non-judicial foreclosure process). Failure to bring the account current may result in additional fees or expenses, and in certain
instances, you may risk the loss of your home to a foreclosure sale.
As of September 14, 2018, you are 409 days delinquent on your mortgage loan.

  •      Payment Due: 04/01/2018 Unpaid balance of $1,834.22
  •      Payment Due: 05/01/2018 Unpaid balance of $1,834.22
  •      Payment Due: 06/01/2018 Unpaid balance of $1,834.22
  •      Payment Due: 07/01/2018 Unpaid balance of $1,834.22
  •      Payment Due: 08/01/2018 Unpaid balance of $1,834.22
  •      Payment Due: 09/01/2018 Unpaid balance of $1,834.22
Total: $23,954.14 - You must pay this amount to bring your loan current.
If you are unable to pay this amount, please call your account manager to explore your options.
We may report information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account may be reflected in your credit report.
If you are experiencing financial difficulty, see back for information about home ownership counseling.

The total amount due includes fees and other charges in the amount of $249.47.
Please call us at 1-800-495-7166 to obtain the amount necessary to reinstate your loan.


                                                         DETACH AND RETURN BOTTOM PORTION WITH YOUR PAYMENT


                                                                                                                                          Amount Due               Accelerated
                                                                                            Account                 Due                   to Reinstate            Amount Due
                                                                                            Number                  Date                   Loan as of            as of 09/14/2018
                                                                                                                                           09/14/2018
DOLORES CEPEDA
                                                                                              181065              10/01/2018               $23,954.14               $272,363.39


                                                                                                              Amount Due to Reinstate Loan
                                                                                                                           Payment Due Date                          10/01/2018
                                                                                                 Amount Due to Reinstate Loan as of 09/14/2018                           $23,954.14
                                    PO Box 88009
                                    Chicago, IL 60680-1009
                                                                                                 Additional Principal                                    $
      DDDATFAFTDTADTDFFDTTAADFTTAADTDATADTFAATTATFFAFFTTFDDAATADAATAFAA                          Additional Escrow                                       $
                                                                                                 Total Amount Enclosed                                   $



                                                                                                    000018106540244264130257429251

                                                                             Internet Reprint
     Case 1:19-cv-00005-MSM-PAS Document 52-8 Filed 01/22/20 Page 18 of 24 PageID #: 736

    Payments by Phone                                                                    Payments Online
      (800) 495-7166                                                                     www.fayservicing.com
    Payments via Overnight or Express Mail                                               Correspondence
    Fay Servicing                                                                        Fay Servicing
    Attn: Payment Processing                                                             P.O. Box 809441
    3000 Kellway Drive, Ste. 150                                                         Chicago, IL 60680-9441
    Carrollton, TX 75006
    Payments cannot be made in person at this location
        Remember to include your name and account number on all payment remittances and written correspondence.

    Payments by Phone
    Fay Servicing's Pay-by-phone option makes it possible to make your loan payment by using your touchtone
    telephone. This service is available to you 24 hours a day, 7 days a week. Simply call the toll-free number
    1-800-495-7166 to perform real-time, confidential mortgage payment transactions. And you can call as often
    as you like, there's no charge for the call or transaction.

    Payments Online
    Fay Servicing Online Mortgage Payment, free with your online account, can save you time and money with the click of a
    mouse. Pay your mortgage online and skip paper checks and stamps. Set up your payment in minutes. (Return each
    month to make your payments, or set up automated recurring payments for convenience.)

    MoneyGram Express Payment
    MoneyGram ExpressPayment ensures same-day delivery of your payment to Fay Servicing. Visit your local MoneyGram
    Agent. Call 1-800-926-9400 to locate the one nearest you. Complete the ExpressPayment form, providing your name
    and Fay Servicing loan number. The Fay Servicing Receive Code is 15055. All ExpressPayment transactions require
    cash. The agent will charge a fee for this service. Fay Servicing does not charge a fee for this service.

Activity Since Your Last Statement (08/14/2018 - 09/14/2018)
       Date             Description                                     Charges                                   Payments
     08/14/18           PROPERTY PRESERVATIO                              $12.50
     08/15/18           FORECL/BNKR EXPENSES                              $53.95
     08/15/18           FORECL/BNKR EXPENSES                              $25.00
     08/15/18           FORECL/BNKR EXPENSES                             $300.00
     08/15/18           FORECL/BNKR EXPENSES                              $48.00

HUD-approved housing counselors are available at http://www.hud.gov/offices/hsg/sfh/hcc/hcs.cfm or by calling 1-800-569-4287.



Complaints: As of July 1, 2017, Fay Servicing, LLC will no longer accept Requests for Information or Notices of Error
by email. All Requests for Information and Notices of Error must be submitted to:
    Fay Servicing, LLC
    901 S. 2nd Street, Suite 201
    Springfield, IL 62704

Fay Servicing is a debt collector, and information you provide to us will be used for that purpose. To the extent your
original obligation was discharged, or is subject to an automatic stay under the United States Bankruptcy Code, this
is being provided for informational purposes only and does not constitute an attempt to collect a debt or impose
personal liability. Our office hours are Monday-Thursday 8 a.m. - 9 p.m. Friday 8:30 a.m. - 5 p.m., and Saturday 10
a.m. - 4 p.m. CST. Call today: 1-800-495-7166. NMLS ID#88244. NC residents: Fay Servicing, LLC, NC Permit Number
112302, 440 S. LaSalle St., Suite 2000, Chicago, IL 60605-6011.
                                                                   Representation Of Printed Document
                                                                        Mortgage
          Case 1:19-cv-00005-MSM-PAS Document 52-8 Filed 01/22/20 Page 19            Statement
                                                                          of 24 PageID #: 737
                                                     P.O. Box 619063
                                                     Dallas, TX 75261-9063
                                                                                                                                         Statement Date 10/10/2018

                                                                                          If you have questions or concerns about your statement,
                                                                                          please contact us at 1-800-495-7166 between the hours of
                                                                                          8 a.m. - 9 p.m. CT Monday through Thursday, 8:30 a.m. -
               4-775-08605-0041371-009-000-100-000-000
                                                                                          5 p.m. CT Friday, and 10 a.m. - 4 p.m. CT Saturday.
                                                                                           www.fayservicing.com
               DOLORES CEPEDA                                                             Account Number                                                              181065
               177 DEXTER ST FL 1                                                         Payment Due Date                                                        11/01/2018
               PROVIDENCE RI 02907-2404                                                   The balance of your loan has been accelerated, but we will accept a lesser amount to
                                                                                          reinstate the loan.
                                                                                           Amount Due to Reinstate Loan as of                                          10/10/2018

                                                                                          Amount Due                                                         $25,800.86
                                                                                          If payment is received after 11/16/2018, a late fee $74.41 will be charged to the extent
                                                                                          permitted by loan the documents and applicable State law.
                                                                                          Please note, after 10/10/2018, this amount may not be sufficient to bring your loan
                                                                                          current as additional fees, charges or attorney fees/costs may have been incurred but
                                                                                          not yet invoiced or processed as of 10/10/2018, or may have been incurred after
                                                                                          10/10/2018. Please contact us at 1-800-495-7166 to obtain the current amount due.

                                                                                           Property Address:
Account Information                                                                        177 DEXTER ST
Outstanding Principal                                                     $253,383.35      PROVIDENCE RI 02907
Current Interest Rate                                                        5.75000%
Escrow Balance                                                             ($3,954.27)
                                                                                          Explanation of Amount Due
                                                                                          The balance of your loan has been accelerated. As of 10/10/2018, the Accelerated
                                                                                          Amount Due is $274,162.43. This amount will pay off the entire balance of your loan.

                                                                                          We will accept a lesser amount to reinstate the loan. As of 10/10/2018, the Amount Due
                                                                                          to Reinstate Loan is $25,800.86.

                                                                                          Overdue Payments                                                          $27,577.14
                                                                                          Total Fees Charged                                                           $249.47
 Past Payments Breakdown                                                                  Attorney Fees Due                                                          $1,374.45
                                                                                          Unapplied Funds                                                           -$3,400.20
                                             Since Last Statement Paid Year to Date
                                                                                          Total Amount Due                                                          $25,800.86
 Principal                                                   $0.00              $0.00
                                                                                          Reinstate Loan as of                                                          10/10/2018
 Interest                                                    $0.00              $0.00    Partial Payments are not applied to your mortgage, but instead are
 Escrow (for Taxes & Insurance)                              $0.00              $0.00    held in a separate unapplied account. If you pay the balance of a
                                                                                         partial payment, the unapplied funds will then be added to your
 Suspense (Unapplied Funds)                                  $0.00              $0.00    mortgage. Adverse credit reporting, late charges and property
 Fees                                                        $0.00              $0.00    inspections may occur as a result of the delinquency.

 Total                                                       $0.00              $0.00


Delinquency Notice
You are late on your monthly payments. As a result, the balance of your loan has been accelerated (i.e., we have made the first notice or filing required by
applicable law for any judicial or non-judicial foreclosure process). Failure to bring the account current may result in additional fees or expenses, and in certain
instances, you may risk the loss of your home to a foreclosure sale.
As of October 10, 2018, you are 435 days delinquent on your mortgage loan.

  •      Payment Due: 05/01/2018 Unpaid balance of $1,834.22
  •      Payment Due: 06/01/2018 Unpaid balance of $1,834.22
  •      Payment Due: 07/01/2018 Unpaid balance of $1,834.22
  •      Payment Due: 08/01/2018 Unpaid balance of $1,834.22
  •      Payment Due: 09/01/2018 Unpaid balance of $1,834.22
  •      Payment Due: 10/01/2018 Unpaid balance of $1,834.22
Total: $25,800.86 - You must pay this amount to bring your loan current.
If you are unable to pay this amount, please call your account manager to explore your options.
We may report information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account may be reflected in your credit report.
If you are experiencing financial difficulty, see back for information about home ownership counseling.

The total amount due includes fees and other charges in the amount of $249.47.
Please call us at 1-800-495-7166 to obtain the amount necessary to reinstate your loan.


                                                         DETACH AND RETURN BOTTOM PORTION WITH YOUR PAYMENT


                                                                                                                                          Amount Due               Accelerated
                                                                                            Account                 Due                   to Reinstate            Amount Due
                                                                                            Number                  Date                   Loan as of            as of 10/10/2018
                                                                                                                                           10/10/2018
DOLORES CEPEDA
                                                                                              181065              11/01/2018               $25,800.86               $274,162.43


                                                                                                              Amount Due to Reinstate Loan
                                                                                                                           Payment Due Date                          11/01/2018
                                                                                                 Amount Due to Reinstate Loan as of 10/10/2018                           $25,800.86
                                    PO Box 88009
                                    Chicago, IL 60680-1009
                                                                                                 Additional Principal                                    $
      AFATDAFTDFTDTAFFTDDDFADAAAAAAATAFTTATAAFAFAAFDFAFDDAAAATTATAFATFT                          Additional Escrow                                       $
                                                                                                 Total Amount Enclosed                                   $



                                                                                                    000018106540262606380275771477

                                                                             Internet Reprint
     Case 1:19-cv-00005-MSM-PAS Document 52-8 Filed 01/22/20 Page 20 of 24 PageID #: 738

    Payments by Phone                                                                    Payments Online
      (800) 495-7166                                                                     www.fayservicing.com
    Payments via Overnight or Express Mail                                               Correspondence
    Fay Servicing                                                                        Fay Servicing
    Attn: Payment Processing                                                             P.O. Box 809441
    3000 Kellway Drive, Ste. 150                                                         Chicago, IL 60680-9441
    Carrollton, TX 75006
    Payments cannot be made in person at this location
        Remember to include your name and account number on all payment remittances and written correspondence.

    Payments by Phone
    Fay Servicing's Pay-by-phone option makes it possible to make your loan payment by using your touchtone
    telephone. This service is available to you 24 hours a day, 7 days a week. Simply call the toll-free number
    1-800-495-7166 to perform real-time, confidential mortgage payment transactions. And you can call as often
    as you like, there's no charge for the call or transaction.

    Payments Online
    Fay Servicing Online Mortgage Payment, free with your online account, can save you time and money with the click of a
    mouse. Pay your mortgage online and skip paper checks and stamps. Set up your payment in minutes. (Return each
    month to make your payments, or set up automated recurring payments for convenience.)

    MoneyGram Express Payment
    MoneyGram ExpressPayment ensures same-day delivery of your payment to Fay Servicing. Visit your local MoneyGram
    Agent. Call 1-800-926-9400 to locate the one nearest you. Complete the ExpressPayment form, providing your name
    and Fay Servicing loan number. The Fay Servicing Receive Code is 15055. All ExpressPayment transactions require
    cash. The agent will charge a fee for this service. Fay Servicing does not charge a fee for this service.

Activity Since Your Last Statement (09/15/2018 - 10/10/2018)
       Date             Description                                     Charges                                   Payments
     09/18/18           PROPERTY PRESERVATIO                              $12.50
     10/01/18           TOWNSHIP TAX PAID                                                                          -$748.71

HUD-approved housing counselors are available at http://www.hud.gov/offices/hsg/sfh/hcc/hcs.cfm or by calling 1-800-569-4287.



Complaints: As of July 1, 2017, Fay Servicing, LLC will no longer accept Requests for Information or Notices of Error
by email. All Requests for Information and Notices of Error must be submitted to:
    Fay Servicing, LLC
    901 S. 2nd Street, Suite 201
    Springfield, IL 62704

Fay Servicing is a debt collector, and information you provide to us will be used for that purpose. To the extent your
original obligation was discharged, or is subject to an automatic stay under the United States Bankruptcy Code, this
is being provided for informational purposes only and does not constitute an attempt to collect a debt or impose
personal liability. Our office hours are Monday-Thursday 8 a.m. - 9 p.m. Friday 8:30 a.m. - 5 p.m., and Saturday 10
a.m. - 4 p.m. CST. Call today: 1-800-495-7166. NMLS ID#88244. NC residents: Fay Servicing, LLC, NC Permit Number
112302, 440 S. LaSalle St., Suite 2000, Chicago, IL 60605-6011.
                                                                   Representation Of Printed Document
                                                                        Mortgage
          Case 1:19-cv-00005-MSM-PAS Document 52-8 Filed 01/22/20 Page 21            Statement
                                                                          of 24 PageID #: 739
                                                     P.O. Box 619063
                                                     Dallas, TX 75261-9063
                                                                                                                                         Statement Date 11/10/2018

                                                                                          If you have questions or concerns about your statement,
                                                                                          please contact us at 1-800-495-7166 between the hours of
                                                                                          8 a.m. - 9 p.m. CT Monday through Thursday, 8:30 a.m. -
               3-775-08807-0040812-009-000-100-000-000
                                                                                          5 p.m. CT Friday, and 10 a.m. - 4 p.m. CT Saturday.
                                                                                           www.fayservicing.com
               DOLORES CEPEDA                                                             Account Number                                                              181065
               177 DEXTER ST FL 1                                                         Payment Due Date                                                        12/01/2018
               PROVIDENCE RI 02907-2404                                                   The balance of your loan has been accelerated, but we will accept a lesser amount to
                                                                                          reinstate the loan.
                                                                                           Amount Due to Reinstate Loan as of                                          11/10/2018

                                                                                          Amount Due                                                         $27,714.36
                                                                                          If payment is received after 12/16/2018, a late fee $74.41 will be charged to the extent
                                                                                          permitted by loan the documents and applicable State law.
                                                                                          Please note, after 11/10/2018, this amount may not be sufficient to bring your loan
                                                                                          current as additional fees, charges or attorney fees/costs may have been incurred but
                                                                                          not yet invoiced or processed as of 11/10/2018, or may have been incurred after
                                                                                          11/10/2018. Please contact us at 1-800-495-7166 to obtain the current amount due.

                                                                                           Property Address:
Account Information                                                                        177 DEXTER ST
Outstanding Principal                                                     $253,383.35      PROVIDENCE RI 02907
Current Interest Rate                                                        5.75000%
Escrow Balance                                                             ($3,954.27)
                                                                                          Explanation of Amount Due
                                                                                          The balance of your loan has been accelerated. As of 11/10/2018, the Accelerated
                                                                                          Amount Due is $275,412.34. This amount will pay off the entire balance of your loan.

                                                                                          We will accept a lesser amount to reinstate the loan. As of 11/10/2018, the Amount Due
                                                                                          to Reinstate Loan is $27,714.36.

                                                                                          Overdue Payments                                                          $29,411.36
                                                                                          Total Fees Charged                                                           $249.47
 Past Payments Breakdown                                                                  Attorney Fees Due                                                          $1,453.73
                                                                                          Unapplied Funds                                                           -$3,400.20
                                             Since Last Statement Paid Year to Date
                                                                                          Total Amount Due                                                          $27,714.36
 Principal                                                   $0.00              $0.00
                                                                                          Reinstate Loan as of                                                          11/10/2018
 Interest                                                    $0.00              $0.00    Partial Payments are not applied to your mortgage, but instead are
 Escrow (for Taxes & Insurance)                              $0.00              $0.00    held in a separate unapplied account. If you pay the balance of a
                                                                                         partial payment, the unapplied funds will then be added to your
 Suspense (Unapplied Funds)                                  $0.00              $0.00    mortgage. Adverse credit reporting, late charges and property
 Fees                                                        $0.00              $0.00    inspections may occur as a result of the delinquency.

 Total                                                       $0.00              $0.00


Delinquency Notice
You are late on your monthly payments. As a result, the balance of your loan has been accelerated (i.e., we have made the first notice or filing required by
applicable law for any judicial or non-judicial foreclosure process). Failure to bring the account current may result in additional fees or expenses, and in certain
instances, you may risk the loss of your home to a foreclosure sale.
As of November 10, 2018, you are 466 days delinquent on your mortgage loan.

  •      Payment Due: 06/01/2018 Unpaid balance of $1,834.22
  •      Payment Due: 07/01/2018 Unpaid balance of $1,834.22
  •      Payment Due: 08/01/2018 Unpaid balance of $1,834.22
  •      Payment Due: 09/01/2018 Unpaid balance of $1,834.22
  •      Payment Due: 10/01/2018 Unpaid balance of $1,834.22
  •      Payment Due: 11/01/2018 Unpaid balance of $1,834.22
Total: $27,714.36 - You must pay this amount to bring your loan current.
If you are unable to pay this amount, please call your account manager to explore your options.
We may report information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account may be reflected in your credit report.
If you are experiencing financial difficulty, see back for information about home ownership counseling.

The total amount due includes fees and other charges in the amount of $249.47.
Please call us at 1-800-495-7166 to obtain the amount necessary to reinstate your loan.


                                                         DETACH AND RETURN BOTTOM PORTION WITH YOUR PAYMENT


                                                                                                                                          Amount Due               Accelerated
                                                                                            Account                 Due                   to Reinstate            Amount Due
                                                                                            Number                  Date                   Loan as of            as of 11/10/2018
                                                                                                                                           11/10/2018
DOLORES CEPEDA
                                                                                              181065              12/01/2018               $27,714.36               $275,412.34


                                                                                                              Amount Due to Reinstate Loan
                                                                                                                           Payment Due Date                          12/01/2018
                                                                                                 Amount Due to Reinstate Loan as of 11/10/2018                           $27,714.36
                                    PO Box 88009
                                    Chicago, IL 60680-1009
                                                                                                 Additional Principal                                    $
      AFTFFTATATDFTDADFFAFAFFDFTFFTFFATTFDAFFDATTDFFTATTTFFFFDAAATDADTD                          Additional Escrow                                       $
                                                                                                 Total Amount Enclosed                                   $



                                                                                                    000018106540281010950294113609

                                                                             Internet Reprint
     Case 1:19-cv-00005-MSM-PAS Document 52-8 Filed 01/22/20 Page 22 of 24 PageID #: 740

    Payments by Phone                                                                    Payments Online
      (800) 495-7166                                                                     www.fayservicing.com
    Payments via Overnight or Express Mail                                               Correspondence
    Fay Servicing                                                                        Fay Servicing
    Attn: Payment Processing                                                             P.O. Box 809441
    3000 Kellway Drive, Ste. 150                                                         Chicago, IL 60680-9441
    Carrollton, TX 75006
    Payments cannot be made in person at this location
        Remember to include your name and account number on all payment remittances and written correspondence.

    Payments by Phone
    Fay Servicing's Pay-by-phone option makes it possible to make your loan payment by using your touchtone
    telephone. This service is available to you 24 hours a day, 7 days a week. Simply call the toll-free number
    1-800-495-7166 to perform real-time, confidential mortgage payment transactions. And you can call as often
    as you like, there's no charge for the call or transaction.

    Payments Online
    Fay Servicing Online Mortgage Payment, free with your online account, can save you time and money with the click of a
    mouse. Pay your mortgage online and skip paper checks and stamps. Set up your payment in minutes. (Return each
    month to make your payments, or set up automated recurring payments for convenience.)

    MoneyGram Express Payment
    MoneyGram ExpressPayment ensures same-day delivery of your payment to Fay Servicing. Visit your local MoneyGram
    Agent. Call 1-800-926-9400 to locate the one nearest you. Complete the ExpressPayment form, providing your name
    and Fay Servicing loan number. The Fay Servicing Receive Code is 15055. All ExpressPayment transactions require
    cash. The agent will charge a fee for this service. Fay Servicing does not charge a fee for this service.

Activity Since Your Last Statement (10/11/2018 - 11/10/2018)
       Date             Description                                     Charges                                   Payments
     10/29/18           PROPERTY PRESERVATIO                              $12.50
     11/10/18           FORECL/BNKR EXPENSES                              $55.00
     11/10/18           FORECL/BNKR EXPENSES                              $11.78

HUD-approved housing counselors are available at http://www.hud.gov/offices/hsg/sfh/hcc/hcs.cfm or by calling 1-800-569-4287.



Complaints: As of July 1, 2017, Fay Servicing, LLC will no longer accept Requests for Information or Notices of Error
by email. All Requests for Information and Notices of Error must be submitted to:
    Fay Servicing, LLC
    901 S. 2nd Street, Suite 201
    Springfield, IL 62704

Fay Servicing is a debt collector, and information you provide to us will be used for that purpose. To the extent your
original obligation was discharged, or is subject to an automatic stay under the United States Bankruptcy Code, this
is being provided for informational purposes only and does not constitute an attempt to collect a debt or impose
personal liability. Our office hours are Monday-Thursday 8 a.m. - 9 p.m. Friday 8:30 a.m. - 5 p.m., and Saturday 10
a.m. - 4 p.m. CST. Call today: 1-800-495-7166. NMLS ID#88244. NC residents: Fay Servicing, LLC, NC Permit Number
112302, 440 S. LaSalle St., Suite 2000, Chicago, IL 60605-6011.
                                                                   Representation Of Printed Document
                                                                        Mortgage
          Case 1:19-cv-00005-MSM-PAS Document 52-8 Filed 01/22/20 Page 23            Statement
                                                                          of 24 PageID #: 741
                                                     P.O. Box 619063
                                                     Dallas, TX 75261-9063
                                                                                                                                         Statement Date 12/10/2018

                                                                                          If you have questions or concerns about your statement,
                                                                                          please contact us at 1-800-495-7166 between the hours of
                                                                                          8 a.m. - 9 p.m. CT Monday through Thursday, 8:30 a.m. -
               7-775-08983-0038329-008-000-100-000-000
                                                                                          5 p.m. CT Friday, and 10 a.m. - 4 p.m. CT Saturday.
                                                                                           www.fayservicing.com
               DOLORES CEPEDA                                                             Account Number                                                              181065
               177 DEXTER ST FL 1                                                         Payment Due Date                                                        01/01/2019
               PROVIDENCE RI 02907-2404                                                   The balance of your loan has been accelerated, but we will accept a lesser amount to
                                                                                          reinstate the loan.
                                                                                           Amount Due to Reinstate Loan as of                                          12/10/2018

                                                                                          Amount Due                                                         $29,611.46
                                                                                          If payment is received after 01/16/2019, a late fee $74.41 will be charged to the extent
                                                                                          permitted by loan the documents and applicable State law.
                                                                                          Please note, after 12/10/2018, this amount may not be sufficient to bring your loan
                                                                                          current as additional fees, charges or attorney fees/costs may have been incurred but
                                                                                          not yet invoiced or processed as of 12/10/2018, or may have been incurred after
                                                                                          12/10/2018. Please contact us at 1-800-495-7166 to obtain the current amount due.

                                                                                           Property Address:
Account Information                                                                        177 DEXTER ST
Outstanding Principal                                                     $253,383.35      PROVIDENCE RI 02907
Current Interest Rate                                                        5.75000%
Escrow Balance                                                             ($5,161.27)
                                                                                          Explanation of Amount Due
                                                                                          The balance of your loan has been accelerated. As of 12/10/2018, the Accelerated
                                                                                          Amount Due is $277,940.25. This amount will pay off the entire balance of your loan.

                                                                                          We will accept a lesser amount to reinstate the loan. As of 12/10/2018, the Amount Due
                                                                                          to Reinstate Loan is $29,611.46.

                                                                                          Overdue Payments                                                          $31,251.82
We may report information about your account to credit bureaus.                           Total Fees Charged                                                           $249.47
Late payments, missed payments, or other defaults on your account                         Attorney Fees Due                                                          $1,510.37
may be reflected in your credit report.
                                                                                          Unapplied Funds                                                           -$3,400.20
 Past Payments Breakdown                                                                  Total Amount Due                                                          $29,611.46
                                             Since Last Statement Paid Year to Date       Reinstate Loan as of                                                          12/10/2018
 Principal                                                   $0.00              $0.00    Partial Payments are not applied to your mortgage, but instead are
                                                                                         held in a separate unapplied account. If you pay the balance of a
 Interest                                                    $0.00              $0.00    partial payment, the unapplied funds will then be added to your
 Escrow (for Taxes & Insurance)                              $0.00              $0.00    mortgage. Adverse credit reporting, late charges and property
                                                                                         inspections may occur as a result of the delinquency.
 Suspense (Unapplied Funds)                                  $0.00              $0.00
 Fees                                                        $0.00              $0.00
 Total                                                       $0.00              $0.00

Delinquency Notice
You are late on your monthly payments. As a result, the balance of your loan has been accelerated (i.e., we have made the first notice or filing required by
applicable law for any judicial or non-judicial foreclosure process). Failure to bring the account current may result in additional fees or expenses, and in certain
instances, you may risk the loss of your home to a foreclosure sale.
As of December 10, 2018, you are 496 days delinquent on your mortgage loan.

  •      Payment Due: 07/01/2018 Unpaid balance of $1,834.22
  •      Payment Due: 08/01/2018 Unpaid balance of $1,834.22
  •      Payment Due: 09/01/2018 Unpaid balance of $1,834.22
  •      Payment Due: 10/01/2018 Unpaid balance of $1,834.22
  •      Payment Due: 11/01/2018 Unpaid balance of $1,834.22
  •      Payment Due: 12/01/2018 Unpaid balance of $1,840.46
Total: $29,611.46 - You must pay this amount to bring your loan current.
If you are unable to pay this amount, please call your account manager to explore your options.
We may report information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account may be reflected in your credit report.
If you are experiencing financial difficulty, see back for information about home ownership counseling.

The total amount due includes fees and other charges in the amount of $249.47.
Please call us at 1-800-495-7166 to obtain the amount necessary to reinstate your loan.

                                                         DETACH AND RETURN BOTTOM PORTION WITH YOUR PAYMENT


                                                                                                                                          Amount Due               Accelerated
                                                                                            Account                 Due                   to Reinstate            Amount Due
                                                                                            Number                  Date                   Loan as of            as of 12/10/2018
                                                                                                                                           12/10/2018
DOLORES CEPEDA
                                                                                              181065              01/01/2019               $29,611.46               $277,940.25


                                                                                                              Amount Due to Reinstate Loan
                                                                                                                           Payment Due Date                          01/01/2019
                                                                                                 Amount Due to Reinstate Loan as of 12/10/2018                           $29,611.46
                                    PO Box 88009
                                    Chicago, IL 60680-1009
                                                                                                 Additional Principal                                    $
      FDAADFFTTFTTTDFFDDDDAATAATATATDFATTTAFAAAAFADDFAADDTFATTTFAADATAT                          Additional Escrow                                       $
                                                                                                 Total Amount Enclosed                                   $



                                                                                                    000018106540299415560312518202

                                                                             Internet Reprint
     Case 1:19-cv-00005-MSM-PAS Document 52-8 Filed 01/22/20 Page 24 of 24 PageID #: 742

    Payments by Phone                                                                    Payments Online
      (800) 495-7166                                                                     www.fayservicing.com
    Payments via Overnight or Express Mail                                               Correspondence
    Fay Servicing                                                                        Fay Servicing
    Attn: Payment Processing                                                             P.O. Box 809441
    3000 Kellway Drive, Ste. 150                                                         Chicago, IL 60680-9441
    Carrollton, TX 75006
    Payments cannot be made in person at this location
        Remember to include your name and account number on all payment remittances and written correspondence.

    Payments by Phone
    Fay Servicing's Pay-by-phone option makes it possible to make your loan payment by using your touchtone
    telephone. This service is available to you 24 hours a day, 7 days a week. Simply call the toll-free number
    1-800-495-7166 to perform real-time, confidential mortgage payment transactions. And you can call as often
    as you like, there's no charge for the call or transaction.

    Payments Online
    Fay Servicing Online Mortgage Payment, free with your online account, can save you time and money with the click of a
    mouse. Pay your mortgage online and skip paper checks and stamps. Set up your payment in minutes. (Return each
    month to make your payments, or set up automated recurring payments for convenience.)

    MoneyGram Express Payment
    MoneyGram ExpressPayment ensures same-day delivery of your payment to Fay Servicing. Visit your local MoneyGram
    Agent. Call 1-800-926-9400 to locate the one nearest you. Complete the ExpressPayment form, providing your name
    and Fay Servicing loan number. The Fay Servicing Receive Code is 15055. All ExpressPayment transactions require
    cash. The agent will charge a fee for this service. Fay Servicing does not charge a fee for this service.

Activity Since Your Last Statement (11/11/2018 - 12/10/2018)
       Date             Description                                     Charges                                   Payments
     11/30/18           PROPERTY PRESERVATIO                              $14.25
     12/04/18           FORECL/BNKR EXPENSES                              $30.39
     12/04/18           FORECL/BNKR EXPENSES                              $12.00
     12/05/18           HAZARD INS PAID                                                                           -$1,207.00

HUD-approved housing counselors are available at http://www.hud.gov/offices/hsg/sfh/hcc/hcs.cfm or by calling 1-800-569-4287.



Complaints: As of July 1, 2017, Fay Servicing, LLC will no longer accept Requests for Information or Notices of Error
by email. All Requests for Information and Notices of Error must be submitted to:
    Fay Servicing, LLC
    901 S. 2nd Street, Suite 201
    Springfield, IL 62704

Fay Servicing is a debt collector, and information you provide to us will be used for that purpose. To the extent your
original obligation was discharged, or is subject to an automatic stay under the United States Bankruptcy Code, this
is being provided for informational purposes only and does not constitute an attempt to collect a debt or impose
personal liability. Our office hours are Monday-Thursday 8 a.m. - 9 p.m. Friday 8:30 a.m. - 5 p.m., and Saturday 10
a.m. - 4 p.m. CST. Call today: 1-800-495-7166. NMLS ID#88244. NC residents: Fay Servicing, LLC, NC Permit Number
112302, 440 S. LaSalle St., Suite 2000, Chicago, IL 60605-6011.
